UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4148


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ERIC EZEKIAL HUTCHINSON, a/k/a Carl Johnson,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00328-NCT-1)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Sophia L. Harvey, LIAO HARVEY, PC, Winston-Salem, North
Carolina, for Appellant. Stephen Thomas Inman, OFFICE OF THE
UNITED   STATES ATTORNEY,  Greensboro,  North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Ezekial Hutchinson appeals his conviction and 43-month

sentence entered pursuant to his guilty plea to possession of a

firearm by a convicted felon.           On appeal, counsel for Hutchinson

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     asserting   that    there   are     no    meritorious   issues   for

appeal    but    addressing    the   validity    of    Hutchinson’s   plea   and

sentence.       Hutchinson did not file a supplemental pro se brief,

and the Government elected not to file a response to the Anders

brief.    We affirm the district court’s judgment.

      Prior to accepting a guilty plea, a trial court, through

colloquy with the defendant, must inform the defendant of, and

determine that he understands, the nature of the charge to which

the plea is offered, the penalties he faces, and the various

rights he is relinquishing by pleading guilty.               Fed. R. Crim. P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).      The district court also must ensure that the defendant’s

plea was voluntary, was supported by a sufficient factual basis,

and   did     not   result    from   force,     threats,    or   promises    not

contained in the plea agreement.                Fed. R. Crim. P. 11(b)(2),

(3); DeFusco, 949 F.2d at 119-20.             We conclude that the district

court correctly found Hutchinson’s plea knowing and voluntary

and that Hutchinson has not established plain error in his Rule

11 hearing.

                                        2
      Turning to Hutchinson’s sentence, we review a sentence for

procedural        and        substantive                reasonableness,             applying        an

abuse-of-discretion standard.                       Gall v. United States, 552 U.S.

38, 51 (2007).          We must first ensure that the district court did

not commit any “significant procedural error,” such as failing

to   properly       calculate           the        applicable        Sentencing           Guidelines

range,   failing        to    consider          the      18       U.S.C.    §   3553(a)         (2012)

sentencing      factors,           or    failing             to    adequately        explain      the

sentence.     Id.       If we find the sentence procedurally reasonable,

we   then    consider        its    substantive               reasonableness.              Id.      We

presume on appeal that a sentence within the properly calculated

Guidelines range, as here, is substantively reasonable.                                         United

States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

      Upon    review,        we     discern             no    procedural        or    substantive

sentencing error by the district court.                              Without objection, the

district court correctly calculated Hutchinson’s offense level,

criminal     history,        and    advisory            Guidelines         range.         The    court

afforded     the     parties            an     adequate           opportunity        to     present

arguments     concerning           the        appropriate           sentence        and     provided

Hutchinson     an    opportunity              to    allocute.          Finally,           the    court

provided     an     adequate,            individualized              explanation           for     the

within-Guidelines sentence.

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                         We

                                                    3
therefore    affirm   the    district    court’s      judgment.        This   court

requires    that   counsel    inform    Hutchinson,        in   writing,    of   the

right to petition the Supreme Court of the United States for

further    review.    If     Hutchinson     requests       that   a   petition    be

filed,    but   counsel     believes    that   such    a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Hutchinson.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                        4